BRICKELL, J.
Prior to the Code of 1852, executions is'suing from a court of record were liens on the goods and chattels of the defendants, from the day of delivery to the proper officer to be executed. Judgments were a lien on the lands of defendants from the day of their rendition. The lien of an execution, and of a judgment, was lost, as against a junior judgment creditor, if there was the lapse of an entire term between the issue of the original and an alias execution. If, however, the execution of a junior judgment creditor was levied, and before a sale under it the senior judgment creditor had execution issued and placed in the hands of the sheriff, the *501lien revived, and would prevail over that of the junior judgment creditor. Wood v. Gary, 5 Ala. 43; De Vendell v. Doe, ex dem. Hamilton, 27 Ala. 156. Thus, a slothful was often rewarded by the diligence of a vigilant creditor. The Code of 1852 declared the order of liens of different judgments and executions, and provides, “ that if an entire term elapse between the return of an execution and the suing out of an alias, the lien created by the delivery of the first execution to the sheriff is lost, but, if an alias be sued out before the lapse of an entire term, and delivered to the sheriff, before the sale of property under a junior execution, the lien created by the delivery of the first execution must be preferred.” Comparing this statute with the law existing at its passage, it can but be construed as intending to operate, and as operating, an abrogation of the preexisting rule, that the lien of a senior judgment creditor could, although an entire term had elapsed without the issue of an alias execution, be revived, and preferred to the lien of a junior judgment creditor, if an alias was issued, and was in the hands of the sheriff, before a sale under the junior judgment. This provision of the Code of 1852 has not been changed, and is now section 2873 of the Revised Code of 1867. Judgments were not liens under the Code of 1852. Executions only had liens attached to them, from the day of delivery to the officer. If liens had been subsequently attached to judgments, in the absence ¿f contrary provisions, the order of such liens would have been regulated by the statute to which we have referred.
The appellants in this case were senior judgment creditors to the appellee. If they had kept alive their judgments, by the regular issue of execution, they would have been entitled to priority over the appellee. This they failed to do, and thereby lost the priority arising from the seniority of their judgments. The appellee, without the lapse of a term, caused executions to issue on his judgment, and to be delivered to the sheriff. This gave him a priority, of which the appellants could not deprive him by the delivery of an alias to the sheriff before a sale under his judgment. Such-was the opinion of the circuit court, and its judgment is affirmed.